Title: David Bailie Warden to Thomas Jefferson, 20 March 1820
From: Warden, David Bailie
To: Jefferson, Thomas


					
						Dear Sir,
						
							Paris,
							20 march—20
						
					
					I have taken the liberty of sending you a copy of the french Edition of my Description of the united states, in 5 vol. 8o, which I pray you to accept as a small testimony of my gratitude and respect. I have forwarded it in a case addressed to the Philosophical Society of Philadelphia, and the Secretary is requested to inform you of its arrival.
					The sudden departure of mr. Terril prevented me from having the pleasure of sending you by him some Brochures and journals. Those which I had confided to the care of Captain Corran will never reach you, for it is now well ascertained that his vessel with 100 passengers, has foundered in a storm near the port of newyork.
					your scientific and literary friends of this City still enquire concerning you, and are glad to hear of the recovery of your health. your letter of the 24 november 1818, is the last which I have had the honour of receiving. I pray you to recall me to the remembrance of mr & mrs. Randolph, and to accept my profound respect.
					
						
							D. B. Warden
						
					
				